JUDGE GARDEPHE

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com

 

Ashly E. Sands (AS 7715)

asands(@ipcounselors.coni®
Brieanne Scully (BS 3711)
bscully@ipcounselors.com

 

Danielle S$. Yamali (DY 4228)

dfutterman@ipcounselors com
EPSTEIN DRANGEL ur

 

60 East 42™ Street, Suite 2520

New York, NY 10165

Telephone: = (212) 292-5390
Facsimile: (212) 292-5391

Attorneys for Plaintiff

Skyrocket, LLC d/b/a Skyrocket Toys LLC

Ns DS Y
S33: EAA

   

‘hn. 02 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SKYROCKET, LLC d/b/a SKYROCKET TOYS

LI.
Plaintiff

Vi

COMEYUN, F2TOYDH, HELLOTANGTANG,
HUANGCC31, JOY4TOY, ONETOYS, PINK350,
PINK700, PINKTN, VMNICE, YAN350_ and

YUN350,

Defendants

 

CIVIL ACTION No.

_{PROPOSED}— |

ORDER TEMPORARILY
SEALING FILE

FILED UNDER SEAL

 
On this day, the Court considered Plaintiff's Application to Temporarily File Under Seal
and it is hereby ORDERED that the Clerk of the Court shall maintain the documents associated
with the above-referenced action, including, but not limited to, Plaintiff's Complaint and exhibits
attached thereto and Plaintiff's ex parte application for: 1) a temporary restraining order; 2) an
order restraining Merchant Storefronts and Defendants’ Assets with the Financial Institutions; 3)
an order to show cause why a preliminary injunction should not issue; 4) an order authorizing
bifurcated and alternative service; and 5) an order authorizing expedited discovery and the
supporting declarations of Giovanni Cervantes n Brieanne Scully and exhibits attached thereto
under seal for a period of one (1) week, a itty the Court.

It is also hereby ORDERED that, notwithstanding this Order to Temporarily Seal File, the
Clerk of the Court shall have authority to provide Plaintiff with certified copies of any orders

entered in this matter while under seal.

G
SIGNED this [ day of foul 2019, at / AAO TY.
UNITED 0 ! ES DISTRICT JUDGE

 

 
